Honorable T. LL Trimble, J&q 9, 1939, Page 2



    be a low unless he shall file the same with his obJs&.ioas in
    the offloe of the ~eCretsry of State and give notloa thereof
    by public proolametlon within twenty days after such adjourn-
    ment.-

              From the above it 1s quite apparent that the date
    on whloh the bill was reoelved and filed in the offloe of the
    Seoretaxy of State is imnuitsrlal. Sinoe the Cbvernor did not
    sign the bill nor return the same with his objections the SCUM
    beoama law ten da 6 after th0 0an1ehad been prclmnted to him
    (Saadaya Oxoepted

              The 6tarqMdaotatloa~?Raoal~ed April 17, 1939. txaOU-
    tire Dquu’taent” la aot &nod by,the 43ovemoror by aayoae .l-,
    end tt 10 poOOlbla that,& a000 not rOrleot the oorreot  data
    of prOOOntatlonto the.aOvernOr. Amgmlng, Muever, tjut fh0
    samewas preaentsa to the thwornbr on ~&~rll 17, 1939, t&e bill
    boom   effeotlre~ton day0 (6undayOOxoOpted).aftor that 4&o*.
                                           . fo&s   :terg   Wuly     ‘,

                                        ATTORNEY    Ok         OF   Tltb




,